          Case 1:20-cv-00908-RP Document 31 Filed 07/14/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS

 COMMODITY FUTURES TRADING
                                                    Case No.: 1:20-cv-908-RP
 COMMISSION,

                        Plaintiff,

                - against -                         [PROPOSED] ORDER

 DAVID CARTU, JONATHAN CARTU,
 JOSHUA CARTU, RYAN MASTEN,
 LEEAV PERETZ, NATI PERETZ, ALL
 OUT MARKETING LIMITED, BAREIT
 MEDIA LLC d/b/a SIGNALPUSH, BLUE
 MOON INVESTMENTS LTD., and
 ORLANDO UNION INC.,

                        Defendants.


       Plaintiff Commodity Futures Trading Commission’s Motion for an Order Directing

Service Upon Foreign Defendants by Alternative Means and Extending the Time to Serve the

Aforementioned Defendants is GRANTED.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff shall serve copies of the Summons and Complaint upon each Foreign

Defendant by: (1) sending the Summons and Complaint via ordinary mail, no signature required,

to each Defendant’s last known address; (2) sending the Summons and Complaint by email to

accounts used by the individual defendants; and (3) publishing a notice in the Times of Israel and

Toronto Star;

       2. Plaintiff’s time to serve the aforementioned defendants in these manners is extended

by an additional 60 days from the date of this Order; and

       3. The parties’ time to file a joint scheduling order is extended until October 14, 2021.
         Case 1:20-cv-00908-RP Document 31 Filed 07/14/21 Page 2 of 2




IT IS SO ORDERED.




SIGNED this _______ day of July, 2021.



                                         ________________________________
                                         Honorable Robert Pitman, U.S.D.J.
